Citation Nr: 1209027	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  08-27 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his parents


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1988 to February 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, denying the claim currently on appeal.  

The Veteran was afforded a video conference hearing before the undersigned Veterans Law Judge in December 2011.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The Board notes that a significant amount of evidence, including a VA examination report, has been incorporated into the claims file since the last supplemental statement of the case (SSOC) of February 2010.  However, remand for initial consideration of this evidence by the Agency of Original Jurisdiction (AOJ) is not necessary.  In granting the claim on appeal, the Board has ensured that the Veteran was not prejudiced by the lack of original review by the AOJ.  

The issue of entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities was again raised by the record during the December 2011 hearing.  However, this issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

The Veteran's PTSD manifested as a result of military service.  



	
                        
   CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3), 4.125(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke ... in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. at 140-41.  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a determination that the Veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

The regulations pertaining to PTSD were (relatively) recently amended, and 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that:  (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.

Analysis

The Veteran contends that he is entitled to service connection for PTSD.  Specifically, the Veteran contends that he was the victim of a sexual assault while in the military.  Having considered all of the evidence of record, the Board finds that the Veteran indeed suffers from PTSD as a result of in-service sexual trauma.  As such, service connection is warranted.  

The Veteran's service treatment records do not reflect that he was treated for a psychiatric disability during military service.  According to his February 1988 enlistment examination, he did not suffer from any psychological problems.  The Veteran also denied any history of symptomatology such as nervousness or depression in his report of medical history associated with this examination.  The record does contain a February 1992 record in which the Veteran was seen with reports of having a sensation of having to defecate with no results.  He was diagnosed with dehydration and traveler's diarrhea at this time.  The Veteran's representative argued in a January 2012 statement that this suggested that the Veteran experienced something that resulted in difficulties with defecation, such as anal rape.  However, without some sort of medical evidence in support of this assertion, this statement is highly speculative.  There were no psychiatric abnormalities noted upon separation, either.  As such, there is no evidence of in-service psychiatric symptomatology.  

However, the record does contain a private psychotherapy note dated March 1994, which assigned a diagnosis of major depression.  This is approximately 13 months after the Veteran's separation from active duty.  It was noted that the Veteran did not have problems when he was in school.  A June 1994 VA treatment record notes that the Veteran was feeling anxious and mildly depressed since his return from active duty, and that he had a history of probable PTSD.  Subsequent VA treatment records from January 1995 indicate that the Veteran was being seen by a PTSD group.  A February 1995 record notes that the Veteran was suffering from depression, possible PTSD and substance abuse in remission.  Another February 1995 record reflects that the Veteran reported some difficulties in functioning since late adolescence with more severe difficulties since his discharge from the Marines.  

The Veteran was also afforded a PTSD VA examination in May 1995.  The Veteran described being seriously depressed after he returned from military service, turning to drugs and alcohol.  The Veteran described an incident during military service in which a serviceman shot himself to death during the night.  This stressor has not been verified.  He also described his greatest upset as an incident in which a scud missile was intercepted by a Patriot missile right over his head.  The examiner diagnosed the Veteran with schizoaffective disorder with depressive and anxiety features, severe.  

Subsequent VA treatment records reflect that the Veteran continued to seek treatment for his symptomatology.  During a November 2005 psychology evaluation, the Veteran was diagnosed with a major depressive disorder and a generalized anxiety disorder.  It was noted that the Veteran believed the primary cause of his depressive symptoms was combat he witnessed when serving in the Persian Gulf.  According to a March 2006 record, the Veteran suffered from atypical depression, attention deficit disorder (by history), bipolar disorder and an anxiety disorder.  

In December 2006, the Veteran underwent a psychiatric assessment.  The Veteran described significant trauma in the military, including the bombing of villages from airplanes.  It was also noted that the Veteran disclosed that he was sexually assaulted while in the Philippines, but he would not give details about this event.  The Veteran felt that the sexual assault was one of the major causes of his relapse in drinking.  A diagnosis of rule out PTSD was assigned at this time, as well as a personality disorder with narcissistic traits.  However, a February 2007 record notes that the Veteran's PTSD was improving with medication, and there was now no clear Axis II diagnosis.  PTSD was again diagnosed in February 2008 and October 2008.  The Veteran was specifically diagnosed with PTSD secondary to military sexual trauma in December 2010.  

The Veteran was afforded a VA examination for his PTSD in January 2011.  The examiner noted that the Veteran reported Patriot missiles taking out scud missiles a few hundred feet over his head during military service.  However, the Veteran did not feel that this was a major factor in his symptomatology.  Rather, he described an incident during service in 1992 where essentially, he thought he was going home with a female prostitute in the Philippines but was instead raped and otherwise sexually assaulted at the threat of harm.  The examiner indicated that the Veteran did not report this incident at the time, but he did seek medical treatment the following day with complaints of dehydration.  The examiner also suggested that there were notable behavioral changes after this incident.  Specifically, while the Veteran was married in 1991 his wife got an annulment in March 1992 due to his excessive drinking.  He also began reporting late to work a lot.  The Veteran also reported getting a DUI (driving under the influence) his first day home from the Marines.  The examiner concluded that the Veteran met the DSM-IV criteria for an Axis I diagnosis of PTSD.  No Axis II diagnosis was assigned at this time.  The examiner concluded that the primary stressor related to the Veteran's PTSD was his military sexual trauma.  

Finally, the record contains a statement dated December 2011 from a VA psychiatrist specializing in PTSD and substance abuse.  According to the psychiatrist, he had met with the Veteran for 35 individual assessments and therapy sessions since February 2011.  It was noted that the Veteran reported being so shocked and ashamed after the military sexual trauma that he did not report it to anyone.  Subsequently, he tried to cope and avoid with the stressor-related cues by abusing alcohol and other substances.  The psychiatrist indicated that his report was consistent with reports from other male sexual trauma survivors.  The psychiatrist stated that he truly believed that the Veteran's current symptoms were significantly related to his military sexual trauma.  The examiner noted that the Veteran denied exposure to pre-military or post-military stressors that would better explain his symptoms.  Also, there was a demonstrable change in the Veteran's personality, behavior, and functioning after the military sexual trauma.  Finally, it was noted that the Veteran became visibly upset when reminded of the sexual trauma, and demonstrated significant avoidance of cues, reminders and thoughts related to the trauma.  The psychiatrist ended his letter by opining that the Veteran has been open, honest and consistent in his reporting of military sexual trauma.  

In light of the above evidence, the Board finds that service connection for PTSD, as a result of military sexual trauma, is warranted.  The Veteran's service treatment records reveal that he had no psychiatric problems at the time of enlistment.  While there is no clear evidence of a change in the Veteran's behavior recorded in the in-service records, the Veteran was found to be suffering from major depression within 13 months of his separation from active duty with a possible history of PTSD.  Subsequent treatment records spanning to the present reveal that the Veteran continued to consistently seek treatment for his symptomatology, receiving numerous diagnoses of PTSD.  In December 2006, the Veteran finally confided in a VA psychiatrist that he had been a victim of military sexual trauma.  Since that time, he has provided statements that are more or less consistent regarding his alleged trauma.  Finally, in December 2011, a VA psychiatrist that had personally treated the Veteran on some 35 occasions concluded that the Veteran's reports of military sexual trauma were genuine, and, that his current PTSD was primarily related to this trauma.  As such, the evidence of record demonstrates that service connection for PTSD, as a result of military sexual trauma, is warranted.  

As a final point, the Veteran's DD-214 reflects that he served in Southwest Asia and was the recipient of the Kuwait Liberation Medal.  The Veteran has also provided testimony on numerous occasions of explosions nearby due to missiles intercepting one another.  As already noted, the regulations pertaining to PTSD were amended, and 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  The Veteran has provided numerous statements suggesting that he feared hostile military activity.  While the record has not yet been developed for consideration of the newly amended regulations, it appears that it is likely that the Veteran's claim could have been permissible through this avenue as well.  

Affording the Veteran every benefit of the doubt, the Board finds that service connection for PTSD is warranted.  See 38 U.S.C. § 5107(b).  The claim is granted.  


ORDER

Service connection for PTSD is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


